Citation Nr: 0633712	
Decision Date: 10/31/06    Archive Date: 11/14/06

DOCKET NO.  02-08 647A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Seales, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1975 to 
October 1977.  The veteran's DD Form 214 reflects two years, 
11 months, and 28 days of additional active service, the 
specific dates of which have not been verified. 
This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
that decision, the RO found no new and material evidence to 
reopen the previously denied claim for service connection for 
bilateral hearing loss.  The veteran perfected an appeal of 
that decision.  In a September 2003 decision on appeal, the 
Board found new and material evidence, reopened the claim, 
and remanded the claim to the RO for additional development.    


FINDING OF FACT

The veteran's current bilateral sensorineural hearing loss 
disability is not related to moderate bilateral sensorineural 
hearing loss during service. 


CONCLUSION OF LAW

Bilateral sensorineural hearing loss was not incurred in or 
aggravated by active service. 38 U.S.C.A. § 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2006).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of the in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See 
38 U.S.C.A. §§ 1131(West 2002); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303 (2005).  

The veteran claims that his current hearing loss is due to 
excessive noise exposure during active military service.  He 
asserts that he served as a boiler room technician, where he 
was exposed to engine noise.  He complains that his hearing 
loss began during service and has progressively worsened over 
time. 

Service medical records reveal that the veteran's hearing was 
normal at induction in November 1972 and at reenlistment in 
October 1975.  In January 1976, he underwent audiometric 
testing which revealed moderate bilateral sensorineural 
hearing loss.  A January 1976 Hearing Conservation Memorandum 
("the January 1976 Memo") stated that the veteran's hearing 
loss was most likely the result of exposure to engine room 
noise and recommended a change in his occupational specialty.  
The veteran was fitted with custom earplugs and his 
occupational specialty was changed to hull technician.  In 
April 1976, the veteran underwent audiometric testing which 
revealed normal hearing in his right ear and mild hearing 
loss in the left ear at 6000 Hz.  His October 1977 separation 
examination noted normal hearing.  

The veteran underwent audiometric testing in September 2000, 
November 2000, December 2002, April 2004, and November 2004; 
which revealed that he has a hearing loss disability as 
defined in 38 C.F.R. § 3.385.  He also has tinnitus.  A 
January 2002 medical opinion denied a medical nexus between 
the veteran's current hearing loss and active service.  
However, in light of the examiner's failure to address the 
January 1976 Memo and attached audiometric examination 
results, another VA audiometric examination and opinion was 
ordered.  Another VA audiometric examination was performed in 
April 2004; however, the second examiner also failed to 
address the January 1976 Memo and attached audiometric 
examination results.  

In November 2004 the veteran underwent another VA audiometric 
examination.  Pure tone thresholds, in decibels, were as 
follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
  20  
20
30
65
65
LEFT
20
20
35
55
80

Speech audiometry revealed speech recognition ability of 90 
percent in the right ear and of 92 percent in the left ear.

The examiner diagnosed mild sensorineural hearing loss from 
500 to 2000 Hz and moderately severe sensorineural hearing 
loss from 3000 to 4000 Hz in the right ear.  The veteran's 
left ear demonstrated mild sensorineural hearing loss from 
500 to 2000 Hz and moderately severe to severe sensorineural 
hearing loss from 3000 to 4000 Hz in the left ear.  After 
reviewing the claims folder, the examiner determined that 
veteran's current bilateral hearing loss was not related to 
in-service noise exposure.  

The September 2004 BVA remand ordered that the RO secure the 
veteran's VA audiometric examination from an examiner who had 
not previously evaluated him, utilizing a fee-basis 
examination if necessary.  The veteran contends that the 
November 2004 VA medical nexus opinion is biased and lacks 
probative value because the report, although administered by 
a different audiologist, was approved by an audiologist who 
previously evaluated him and denied the existence of a nexus 
between service and his current disability.  

Despite the veteran's concerns regarding bias associated with 
the November 2004 VA medical opinion; there is no evidence of 
undue influence which would call the probative value of the 
examination into question.  The examiner reviewed the claims 
file before reaching a decision regarding service connection.  
The examiner noted that the veteran's noise exposure after 
separation from service included factory work near building 
blowers and recreational hunting.  The examiner stated that 
despite evidence of moderate hearing loss in January 1976, 
April 1976 audiometric testing revealed improved hearing.  
The veteran's hearing was within normal limits bilaterally 
with the exception of mild hearing loss at 6000 Hz in the 
left ear.  Further, the veteran's hearing was normal limits 
at separation.  Based on the latter examinations, the 
examiner determined that the veteran's current hearing loss 
was not likely related to service. 

The veteran relies upon a sentence in the January 1976 Memo 
which states that his "present loss cannot be corrected and 
it is imperative that future loss be prevented."  However, 
since this sentence is boilerplate language contained in a 
standardized form document, it is not probative evidence of a 
medical nexus between his current disability and service.  
Further, the evidence reveals that the veteran's hearing 
improved by April 1976 and was normal at separation.  
Further, the veteran did not complain of or seek treatment 
for hearing loss until September 2000, many years after 
separation from service.

The sincerity of the veteran's belief that his bilateral 
sensorineural hearing loss disability is related to service 
is not in question.  However, a layperson is not competent to 
opine on matters requiring medical knowledge, such as the 
medical etiology of his current condition.  Based upon the 
preponderance of the evidence, the Board finds that the 
veteran's bilateral sensorineural hearing loss was not caused 
by and is not the result of excessive noise exposure during 
service.  Service connection is therefore denied. 

Regarding VA's duty to inform the veteran of the evidence 
needed to substantiate his claim, the RO notified him of the 
information and evidence needed to reopen a claim for service 
connection in correspondence dated March 2001 and to 
establish a claim for service connection in March 2004 by 
informing him of the evidence he was required to submit, 
including any evidence in his possession, and the evidence 
that the RO would obtain on his behalf.  Because service 
connection has been denied, any question as to the 
appropriate disability rating or effective date is moot, and 
there can be no failure-to-notify prejudice to the veteran.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Regarding the duty to assist the veteran in obtaining 
evidence in support of his claim, the RO obtained his service 
medical records, his VA treatment records, and provided the 
veteran VA audiometric examinations in September 2000, 
November 2000, December 2002, April 2004, and November 2004, 
as well as medical opinions in January 2002, April 2004, and 
November 2004.  He has not indicated the existence of any 
other evidence that is relevant to this appeal.  The Board 
concludes that all relevant data has been obtained for 
determining the merits of this claim and that no reasonable 
possibility exists that any further assistance would aid his 
in substantiating this claim. 


ORDER

Entitlement to service connection for bilateral sensorineural 
hearing loss is denied. 




____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


